Name: 84/337/Euratom, EEC: Council Decision of 29 June 1984 on the multiannual research and training programmes to be carried out by the Joint Research Centre (JRC)
 Type: Decision
 Subject Matter: research and intellectual property
 Date Published: 1984-07-04

 Avis juridique important|31984D033784/337/Euratom, EEC: Council Decision of 29 June 1984 on the multiannual research and training programmes to be carried out by the Joint Research Centre (JRC) Official Journal L 177 , 04/07/1984 P. 0023 - 0024 Spanish special edition: Chapter 12 Volume 4 P. 0114 Portuguese special edition Chapter 12 Volume 4 P. 0114 *****COUNCIL DECISION of 29 June 1984 on the multiannual research and training programmes to be carried out by the Joint Research Centre (JRC) (84/337/Euratom, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), presented after consultation of the Scientific and Technical Committee, Having regard to the opinion of the European Parliament (2), Whereas a programme which stretches over several years cannot, given the rapid developments in science, lay down in advance the details of all the research activities required; whereas this is particularly the case with the multiannual programme of the Joint Research Centre (JRC); whereas this programme should therefore be invested with a higher degree of flexibility, and provision should be made for the instruments enabling it to be speedily adapted; Whereas it is therefore desirable to establish a procedure which enables the Commission, with the participation of representatives of the Member States, to take the decisions necessary for the adaptation of the programme, the general content of which has been adopted by the Council, and to ensure close cooperation between the JRC and the Member States with regard to the implementation of the research programmes; Whereas adaptation of the multiannual programme will not affect existing financial arrangements (Financial Regulation) or compliance with the budgetary procedure (preparation of the financing plan and definition of the conditions for its application); Whereas, by its Decision 84/339/Euratom (3), the Commission, in altering the structure of the JRC, has set up a Board of Governors and a Scientific Council to advise it and assist it in its tasks, HAS DECIDED AS FOLLOWS: Article 1 The Council shall adopt the JRC multiannual programme with reference to the following guidelines: (a) it shall indicate the research fields, corresponding to research action programmes, in which work is to be carried out under the programme; (b) it shall provide an estimate of the relevant proportions of financing and staffing required for research work within each field; (c) it shall provide an estimate of the resources necessary for the implementation of the programme, on the basis of: - the staff complement authorized for the duration of the programme, and - the financial cost of the programme in ECU, at the value obtaining when the decision adopting the multiannual programme is taken. Article 2 Should the need arise, and within the framework fixed by the Council Decision on the multiannual programme, the Commission is authorized, under the conditions provided for in Article 3, to take the necessary decisions in order to adapt the JRC multiannual programme, either to take account of research requirements that emerge at Community level after the multiannual programme has been adopted or to allow the JRC the flexibility it requires. Article 3 Where the Commission considers it necessary to adapt the JRC multiannual programme within the framework defined in the Council Decision on the multiannual programme, it shall submit a draft measure for the approval of the JRC Board of Governors established under Article 4 of Commission Decision 71/57/Euratom (4), as last amended by Decision 84/339/Euratom, and shall inform the Committee on Energy, Research and Technology and the Committee on Budgets of the European Parliament thereof. In order to implement the proposed measure, the Commission shall obtain approval from the JRC Board of Governors. Such approval shall be arrived at by means of a qualified majority, within the meaning of Article 148 (2) of the EEC Treaty and Article 118 (2) of the Euratom Treaty; the chairman shall not vote. Article 4 After approval from the Board of Governors, in accordance with Article 3, the Commission may, within the framework defined by the Council Decision on the multiannual programme, adapt the multiannual Community programme of the JRC, subject to the following limitations: (a) transfers between research action programmes (RAPs) within the meaning of Decision 84/1/Euratom, EEC (1) shall be limited to 15 % of the indicative amounts of each RAP in the case of RAPs whose share of the total amount deemed necessary for the execution of the multiannual programme is less than 150 million ECU and to 10 % in the case of RAPs whose share of that total amount is more than 150 million ECU. No RAP may be increased by more than 15 %. If a member of the Board of Governors considers that a decision taken within the abovementioned limits would be such as to alter the balance of the multiannual programme, he may request that the decision be referred to the Permanent Representatives Committee; (b) within the RAP, transfers between sub-programmes shall similarly be limited to 15 % of the indicative amounts of each sub-programme for those sub-programmes with an appropriation of less than 150 million ECU and 10 % for those sub-programmes with an appropriation of more than 150 million ECU; (c) within a sub-programme, the Commission may delete or modify projects or introduce new projects, provided that the aggregate financial consequences of such actions do not modify the resources of the sub-programmes by more than 15 % in the case of sub-programmes whose share of the abovementioned total amount is less than 150 million ECU and by more than 10 % in the case of sub-programmes whose share of that total amount is more than 150 million ECU; (d) in the case of the introduction of a new project, the share allocated to it should not exceed 5 million ECU. Article 5 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the duration of the 1984 to 1987 JRC research programme, adopted by Decision 84/1/Euratom, EEC and may be extended or amended on a proposal from the Commission. Done at Luxembourg, 29 June 1984. For the Council The President L. FABIUS (1) OJ No C 225, 23. 8. 1983, p. 7. (2) OJ No C 307, 14. 11. 1983, p. 116. (3) See page 29 of this Official Journal. (4) OJ No L 16, 20. 1. 1971, p. 14. (1) OJ No L 3, 5. 1. 1984, p. 21.